DETAILED ACTION
Application 16/960438, “SEPARATOR FOR ELECTROCHEMICAL DEVICE AND ELECTROCHEMICAL DEVICE CONTAINING SAME”, is the national stage entry of a PCT application filed on 11/4/19 and claims priority from a foreign application filed on 11/5/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/1/21.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2014/0322586).
Regarding claims 1-4, Lee teaches a separator (Figure 1) for an electrochemical device (see abstract) which comprises: 
a porous polymer substrate having a plurality of pores (“porous substrate”, Figure 1); 
a first porous coating layer formed on at least one surface of the porous polymer substrate (“first porous coating layer”, Figure 1), the first porous coating layer comprising first inorganic particles and a first binder polymer positioned on a whole or a part of a surface of the first inorganic particles (paragraph [0023]) to connect and fix the first inorganic particles with one another (paragraph [0024]); and 
a second porous coating layer formed on at least one surface of the first porous coating layer opposite the porous polymer substrate (“second porous coating layer”, Figure 1), the second porous coating layer comprising second inorganic particles and a second binder polymer positioned on a whole or a part of a surface of the second inorganic particles (paragraph [0024]) to connect and fix the second inorganic particles with one another (paragraph [0024]).
 
Lee further teaches various materials combinations for the first and second inorganic particles meeting the claimed requirements at paragraph [0026].  For example, Lee teaches wherein the first inorganic particles may comprise zinc oxide (“ZnO”, paragraph [0026]) and the second particles may comprise alumina (“Al2O3”, paragraph [0026]).  ZnO has a Mohs hardness of about 4.5, while Al2O3 has a Mohs hardness of about 9, so as to meet the requirements of the claims.


Regarding claims 5-6, Lee remains as applied to claim 1.  Lee further teaches wherein the first and second inorganic particles have an average diameter of 50 to 3000 nm (paragraph [0033] generally teaches a range of 0.1 [Symbol font/0x6D]m to 5 [Symbol font/0x6D]m for the first and second inorganic particles, while paragraphs [0064-0068] teach exemplary values of 0.7 [Symbol font/0x6D]m and 0.4 [Symbol font/0x6D]m for the first and second inorganic particles, respectively, which lies within the claimed range).

Regarding claims 7-8, Lee remains as applied to claim 1.  Lee further teaches wherein a weight ratio of the first inorganic particles:the first binder polymer is 20:80 to 95:5 (“binder:inorganic matter ratio of 10:90”, paragraph [0065]), and wherein a weight ratio of the second inorganic particles:the second binder polymer is 20:80 to 95:5 (“binder:inorganic matter ratio of 20:80”), paragraph [0067]).

Regarding claim 9, Lee remains as applied to claim 1.  Lee further teaches wherein the first porous coating layer has a thickness of 1 μm to 20 μm, and the second porous coating layer has a thickness of 1 μm to 20 μm (paragraph [0068] teaches thickness values lying within the claimed range).

Regarding claim 10, Lee remains as applied to claim 1.  Lee further teaches wherein each of the first binder polymer and the second binder polymer independently comprise at least one of the named polymeric binders (e.g. “polyvinylidene fluoride-co-hexafluoropropylene”, paragraph [0025]).

Regarding claim 11, Lee remains as applied to claim 1.  Lee further teaches wherein the second porous coating layer is an outermost layer of the separator (see Figure 1).

Regarding claims 14 and 15, Lee remains as applied to claim 1.  Lee further teaches wherein the separator is a subcomponent of a lithium ion battery which comprises the separator interposed between a cathode and an anode (paragraph [0041]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2014/0322586) and Toyoda (US 2015/0333308) and Kang (US 2021/0234235).
Regarding claim 12-13, Lee remains as applied to claim 1.  Lee does not appear to teach wherein the separator further includes an adhesive layer comprising adhesive resin particles, on the second porous coating layer, wherein the adhesive resin particles comprise at least one of the species named in the claims such as polyvinylidene fluoride.
In the battery art, Toyoda teaches that a separator base layer may be provided with an inorganic particle comprising heat-durable layer and a separate adhesive layer (paragraph [0015]), with the adhesive layer provided for the benefit of improving adhesion between the separator and an adjacent electrode (paragraph [0014]).
In the battery art, Kang teaches that an adhesive layer of a separator may be provided with polyvinylidene fluoride particles (paragraph [0007]) for the benefit of providing improved adherence to an electrode (paragraph [0010]).    
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Lee by coating the outer surfaces of the separator with an adhesive layer comprising adhesive particles such as polyvinylidene fluoride for the benefit of improving adhesion between the separator and an adjacent electrode as taught by Toyoda or Kang.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Daroux (US 2002/0102455) teaches a multilayer separator having improved hardness and compressive strength.
Kar (KR 10-2014-073957) teaches a separator comprising dual layers of different sized inorganic particles.
Xie (USP 10608226) separator layers comprising adhesive material particles which may be randomly dispersed or provided in layers.
Lee (US 2013/0244082) multilayer separator including adhesive layer and other layers.
Herle (US 2020/0083506) two layers comprising the same or different ceramic materials.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723